             Case 3:18-cv-07354-WHA Document 266 Filed 03/27/20 Page 1 of 3




 1    Michael L. Schrag (SBN 185832)
      Joshua J. Bloomfield (SBN 212172)
 2    Linda P. Lam (SBN 301461)
 3    GIBBS LAW GROUP LLP
      505 14th Street, Suite 1110
 4    Oakland, California 94612
      Telephone: (510) 350-9700
 5    Facsimile: (510) 350-9701
      mls@classlawgroup.com
 6    jjb@classlawgroup.com
 7    lpl@classlawgroup.com

 8    Richard M. Paul III
      Ashlea G. Schwarz
 9    Laura C. Fellows
      PAUL LLP
10    601 Walnut Street, Suite 300
11    Kansas City, Missouri 64106
      Telephone: (816) 984-8100
12    Facsimile: (816) 984-8101
      Rick@PaulLLP.com
13    Ashlea@PaulLLP.com
      Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and the Class

16
                              UNITED STATES DISTRICT COURT FOR THE
17
                                  NORTHERN DISTRICT OF CALIFORNIA
18

19    ALICIA HERNANDEZ et al., individually and Case No. 3:18-cv-07354-WHA
      on behalf of all others similarly situated,
20                                                NOTICE OF PROPOSED CLASS
                       Plaintiffs,                ACTION SETTLEMENT AND
21                                                REQUEST TO CONTINUE DEADLINE
      v.                                          TO MAIL LITIGATION CLASS
22
                                                  NOTICE
23    WELLS FARGO BANK, N.A.,

24                   Defendant.
25

26
27

28

                                                 NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                                                   AND REQUEST TO CONTINUE DEADLINE TO MAIL
                                                                     LITIGATION CLASS NOTICE
             Case 3:18-cv-07354-WHA Document 266 Filed 03/27/20 Page 2 of 3




 1          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          The parties jointly and respectfully notify the Court that they have reached a proposed

 3   settlement for the certified class and have a signed (fully executed) settlement agreement. Class counsel

 4   will file a motion for preliminary approval of the proposed settlement no later than next Tuesday,

 5   March 31, 2020. In light of the proposed settlement, the parties respectfully request that the March 30,

 6   2020 deadline (Dkt. 256 at 2) for Heffler Claims Group to mail out notice of the litigation class be

 7   continued pending the approval process.

 8          While the parties believe the proposed settlement is sufficient reason to continue the litigation

 9   class notice deadline to prevent class member confusion, we also note that due to government mandates

10   stemming from Covid-19, the earliest date that Heffler could mail notice would be April 2, 2020.

11   Heffler’s employees are working remotely as much as possible and its mailroom employees are only on

12   site Thursdays in order to reduce their risk of exposure. Therefore, Heffler would not be able to mail

13   out notice until April 2, 2020. See Declaration of Mark Rapazzini at ¶ 3-4.

14

15   Dated: March 27, 2020                                        Respectfully submitted,

16                                                                 /s/ Michael Schrag
17                                                                 GIBBS LAW GROUP LLP
                                                                   Michael L. Schrag (SBN 185832)
18                                                                 Joshua J. Bloomfield (SBN 212172)
                                                                   Linda P. Lam (SBN 301461)
19                                                                 505 14th Street, Ste. 1110
                                                                   Oakland, California 94612
20
                                                                   Telephone: 510-350-9700
21                                                                 Facsimile: 510-350-9701
                                                                   mls@classlawgroup.com
22                                                                 jjb@classlawgroup.com
                                                                   lpl@classlawgroup.com
23
                                                                   Richard M. Paul III
24
                                                                   Ashlea G. Schwarz
25                                                                 Laura C. Fellows
                                                                   PAUL LLP
26                                                                 601 Walnut Street, Suite 300
                                                                   Kansas City, Missouri 64106
27                                                                 Telephone: 816-984-8100
                                                                   Facsimile: 816-984-8101
28
                                                                   Rick@PaulLLP.com

                                                        -1-           NOTICE OF PROPOSED CLASS ACTION
                                                                 SETTLEMENT AND REQUEST TO CONTINUE
                                                              DEADLINE TO MAIL LITIGATION CLASS NOTICE
     Case 3:18-cv-07354-WHA Document 266 Filed 03/27/20 Page 3 of 3



                                               Ashlea@PaulLLP.com
 1                                             Laura@PaulLLP.com
 2
                                               Counsel for Plaintiffs and the Class
 3
                                               /s/ Amanda Groves
 4                                             Amanda L. Groves (SBN 187216)
                                               Morgan E. Stewart (SBN 321611)
 5
                                               WINSTON & STRAWN LLP
 6                                             101 California Street, 34th Floor
                                               San Francisco, CA 94111
 7                                             Telephone: (415) 591-1000
                                               Facsimile: (415) 591-1400
 8                                             agroves@winston.com
                                               mstewart@winston.com
 9

10                                             Kobi K. Brinson (Admitted pro hac vice)
                                               Stacie C. Knight (Admitted pro hac vice)
11                                             WINSTON & STRAWN LLP
                                               100 North Tryon Street
12                                             Charlotte, NC 28202
                                               Telephone: (704) 350-7700
13
                                               Facsimile: (704) 350-7800
14                                             kbrinson@winston.com
                                               sknight@winston.com
15
                                               Counsel for Defendant
16

17

18

19

20

21

22

23

24

25

26
27

28


                                     -2-           NOTICE OF PROPOSED CLASS ACTION
                                              SETTLEMENT AND REQUEST TO CONTINUE
                                           DEADLINE TO MAIL LITIGATION CLASS NOTICE
